UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 94-2455



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RICHARD ANTHONY WILFORD,

                                              Claimant - Appellant,

          and

$42,304.00 IN U. S. CURRENCY,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-94-932-JFM)

Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Anthony Wilford, Appellant Pro Se. Andrea L. Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order granting the

government's summary judgment motion and from the court's final

decree of forfeiture. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm. See United States v. Ursery, ___ U.S. ___, 64 U.S.L.W. 4565
(U.S. June 24, 1996) (Nos. 95-345, 95-346). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                3